DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 14, 2022 is acknowledged. Claims 1, 3, 5 and 7-11 remain pending wherein claims 3 and 9-11 remain withdrawn. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 4 and intervening claim 2. Applicant also filed a replacement abstract to obviate an objection.
Claim Interpretation
As indicated in the previous Office action, the following limitations are subject to interpretation pursuant to 35 U.S.C. 112(f):
1) Claim 1 recites the limitation “exhaust means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (taking air in from the operation opening and exhausting air in the operation space outside the biosafety cabinet) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a duct comprising a fan. 
2) Claim 1 recites the limitation “air purification means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (air purification) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a filter. 
3) Claim 7 recites the limitation “air blowing means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (air blowing, blowing purified air into the operation space) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a fan. 
If Applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 7-11* are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
*While claims 3 and 9-11 are withdrawn, they are being examined for compliance with 35 U.S.C. 112 because Applicant is requesting the rejoinder of the claims. 
Claim 1 was amended to incorporate the subject matter of previously pending claim 4 and intervening claim 2. The amendment changed the scope of all dependent claims. That said, the specification does not provide support for the subject matter recited in the rejected claims. The rejected claims recite, according to the specification, alternative embodiments of the vibration damping mechanism. Because claim 1 was amended to incorporate a specific embodiment of the damping mechanism (i.e. magnets that float the operation object from the operation stage), the rejected claims now recite additional damping mechanisms in one invention, which is not supported by the specification.    
Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Liebsch (WO 2016/146315 A1) discloses a biosafety cabinet comprising (see Figs. 1 and 2):
an operation stage 20 above which an operation is performed; 
an operation space 19 in which an operator performs the 5operation; 
a front plate 14 that is disposed in a front surface of the operation space 19; 
an operation opening 11 that is connected to the operation space 19;  
10exhaust means 70 for taking air in from the operation opening 11 and exhausting air in the operation space 19 outside the biosafety cabinet through air purification means 60; and 
a vibration damping mechanism 22.  
However, Liebsch does not disclose or suggest a vibration damping mechanism comprising the features recited in claim 1. Moreover, based on the disclosure of Liebsch, there is no motivation to modify the biosafety cabinet to include a vibration damping mechanism comprising the features recited in claim 1 so as to arrive at the claimed invention.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796